I concur in the part of the opinion which stresses the importance of the duty of a trial court to assure litigants an impartial jury. But a litigant should not burden the court with the whole responsibility. That a juror is acquainted with a party to the suit is not a ground for a challenge. It would therefore seem unimportant whether the acquaintance began in jury service or in any other manner. However it appears to me that appellant's motion for continuance came too late and without any adequate excuse. As stated in the opinion, the court calendar available to all attorneys having cases noticed for trial in the rural district courts contains a list of the petit jurors for the term. No showing was made that the attorneys for the state did not know from the first day of the term that respondent was a petit juror for that term. I assume that a mere suggestion to the court of this fact at or near the beginning of the term would have excluded respondent from serving.
Moreover, in my opinion, the court is not justified in concluding that the verdict was so large as to indicate that prejudice resulted from a denial of the motion to continue the case. There was evidence from practical farmers and men of affairs of apparently high standing, justifying a verdict of several thousand dollars in excess of the verdict rendered. These witnesses were acquainted with the farm and had examined it with a view to determine its value with and without the highway, and so had the jury. Most of the members of this court have neither seen the farm nor have had recent experiences as to market value of farms or the depreciation or loss resulting to a farm from having a trunk highway cut diagonally across a quarter section of its cultivated part. We held the damages *Page 566 
not excessive in State ex rel. Hilton v. Lambert, 171 Minn. 369,214 N.W. 653. A comparison of the two cases is convincing to me that this is a more moderate verdict.